DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
Claims 1-12 are original; claims 13-20 are original and withdrawn.
Claims 1-12 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species 2 (Figures 6-10) in the reply filed on 02/04/22 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hicks (U.S. Pat. No. 20140259620 A1).
Regarding claim 1, Hicks teaches a device for attachment to a cord, comprising:
a first body member (Hicks; Fig. 18; 420) having a first opening (Hicks; 128);
a second body member (Hicks; 124) having a second opening (Hicks; opening that forms when 344, 346 are extended as suggested in Fig. 16 element 348);
the first body member attached integrally to the second body member; and
a closing mechanism (Hicks; 344, 346) permitting the second body member to be fixed to the cord inside the second body member, wherein the first opening permits removable attachment of the first body member to the
cord.
Regarding claim 3, Hicks teaches the closing mechanism includes a first arm (Hicks; 344) and a second arm (Hicks; 346) overlapping the first arm, the first arm being fixable to the second arm.
Regarding claim 4, Hicks teaches an adjustable arm connection mechanism (Hicks; 350, 352) configured to connect the first arm with the second arm at a user-adjustable position.
Regarding claim 5, Hicks teaches the first opening (Hicks; 128 of middle center) faces away from the second opening (Hicks; opening of 420 as suggested in Fig. 16 element 348).
Regarding claim 6, Hicks teaches the first opening (Hicks; 128 of middle element) faces a first direction and the second opening (Hicks; opening of 420 as suggested in Fig. 16 element 348) faces a second direction, the first direction being about 180 degrees from the second direction.
claim 7, Hicks teaches the first opening (Hicks; 128 of one of a sidle element 124) faces a first direction and the second opening (Hicks; opening of 420 as suggested in Fig. 16 element 348) faces a second direction, the first direction being less than 180 degrees from the second direction.
Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Pat. No. 20140259620 A1).
Regarding claim 1, Hicks teaches a device for attachment to a cord, comprising:
a first body member (Hicks; Fig. 16; member defining 224) having a first opening (Hicks; opening of 224);
a second body member (Hicks; 320) having a second opening (Hicks; 348); the first body member attached integrally to the second body member and
a closing mechanism (Hicks; 318) permitting the second body member to be fixed to the cord inside the second body member, wherein the first opening permits removable attachment of the first body member to the cord.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Pat. No. 20140259620 A1) in view of Santucci (U.S. Pat. No. 3516631).
Regarding claim 2, Hicks teaches the closing mechanism. However, Hicks does not explicitly teach the closing mechanism include includes an adhesive formed along an interior surface of the second body member.
Santucci teaches the closing mechanism include includes an adhesive formed along an interior surface of the second body member (Santucci; Col. 4; lines 1-8).
Hicks and Santucci are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hicks having the adhesive formed along an interior surface of the second body member. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Hicks as specified in claim 2.
Regarding claim 8, Hicks as modified teaches a pull tab (Santucci; 25) to remove a cover (Santucci; 24) from the adhesive prior to attachment to a cord.
Regarding claim 9, Hicks teaches the second body member (Hicks; 320) is formed as a semi-circle terminating in first and second ends, the device further comprising: a first connection mechanism (Hicks; 346) formed on the first end of the second body member; and a second connection mechanism (Hicks; 344) formed on the second end of the second body member, wherein the first connection mechanism is 
Regarding claim 10, Hicks teaches the first connection mechanism (Hicks; 346) is operable to adjustably engage with the second connection mechanism (Hicks; 344, 356) to close the opening of the semi-circle to permit a range of diameter for the semi-circle.
Regarding claim 11, Hicks teaches the first connection mechanism (Hicks; 346) is a barbed male end and the second connection mechanism (Hicks; 344, 356) is an opening with teeth formed therein, the barbed male end configured to engage with the teeth of the opening.
Regarding claim 12, Hicks teaches the semi-circle is formed from a material having a flexibility greater than the first body member [Hicks; 0011] Hicks teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the semi-circle from the material having a flexibility greater than the first body member. The motivation would have been to make the invention adjustable for accommodating various diameters. Therefor, it would have been obvious to modify Hicks as specified in claim 12.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631